In an action to recover damages for injury to property, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Cowhey, J.), entered September 18, 1997, which, upon the granting of the defendant’s motion for judgment as a matter of law, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court did not err in granting the defendant’s motion for judgment as a matter of law after the close of evidence due to the plaintiffs’ failure to establish a prima facie case of negligence against the *540defendant (see, CPLR 4401). O’Brien, J. P., Ritter, Thompson and Goldstein, JJ., concur.